FILED
                             NOT FOR PUBLICATION
                                                                            APR 18 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BALIHAR SINGH; KULWINDER                         No. 13-71651
KAUR KHELA; JASDEEP KAUR,
                                                 Agency Nos.         A089-299-972
              Petitioners,                                           A089-299-973
                                                                     A089-299-974
 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 13, 2016**
                              San Francisco, California

Before: SCHROEDER, KOZINSKI, and TROTT, Circuit Judges.

      Petitioners Balihar Singh, Kulwinder Kaur Khela, and Jasdeep Kaur, natives

and citizens of India, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to

8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse

credibility determination. Cui v. Holder, 712 F.3d 1332, 1336 (9th Cir. 2013). We

deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination.

The BIA’s determination considered the totality of the circumstances and rested on

“specific and cogent reasons” related to Singh’s demeanor and numerous

inconsistencies in his testimony. See Shrestha v. Holder, 590 F.3d 1034, 1042–43

(9th Cir. 2010). These included inconsistencies between his hearing testimony and

prior statements, internal inconsistencies within his testimony, and inconsistencies

between his testimony and supporting documents, as well as his demeanor. Singh

exhibited a pattern of hesitation and unresponsiveness that prompted the

government’s attorney to state the frequency and duration of the pauses for the

record. In the absence of credible testimony, Singh’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the same testimony the BIA found

not credible, and Singh does not point to any evidence that compels the conclusion




                                          2
that it is more likely than not he will be tortured if returned to India, his CAT claim

also fails. See id. at 1156–57.

      Petition DENIED.




                                           3